Citation Nr: 1030027	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to December 
1988 and from January 2003 to March 2004, including overseas 
service in Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in July 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in January 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  The Veteran experienced fear of hostile military or terrorist 
activity; his claimed stressors involved actual or threatened 
death or serious injury and involved a psychological or 
psychophysiological state of fear, helplessness, or horror.

3.  As a result of his claimed stressors, a VA psychiatrist or 
psychologist diagnosed the Veteran with PTSD, establishing that 
the VA psychiatrist or psychologist found his claimed stressors 
to be adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to his claimed stressors.

4.  The Veteran's lay statements establish the occurrence of his 
claimed in-service stressors.  



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the benefits sought on 
appeal are granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service Connection

As an initial matter, the Board notes that the provisions 
relating to the establishment of service connection for PTSD, 
found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 
2008.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 2001) and 75 Fed. 
Reg. 41,092-01 (Jul. 15, 2001) (effectuating a correction to the 
July 13, 2010 Federal Register).  As set forth in the Federal 
Register, the revised provisions of 38 C.F.R. § 3.304(f) were 
made effective July 13, 2010, and apply to any claim that "[w]as 
appealed to the Board before July 13, 2010 but has not been 
decided by the Board as of that date."  Id.  Because the 
Veteran's claim was pending before the Board on July 13, 2010, 
but had not yet been decided at that juncture, the amended 
provisions of 38 C.F.R. § 3.304(f) are for consideration in this 
case.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. 
§ 4.125(a) (stating that if a diagnoses of a mental disorder does 
not conform to DSM-IV or is not supported by findings in the 
examination report, the rating agency shall return the report to 
substantiate the diagnosis); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  

Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).  
However, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(5), provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the stressor 
incident.  

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances:  when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)).  38 C.F.R. § 3.304(f).

With regard to stressors related to fear of hostile military or 
terrorist activity, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
also confirm "that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor."  38 C.F.R. § 3.304(f)(3).  
Additionally, "fear of hostile military or terrorist activity 
means that a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others . . . and the veteran's response to the 
event or circumstance involved a psychological or 
psychophysiological state of fear, helplessness, or horror."  
Id. (emphasis added).  Examples such activity includes, but is 
not limited to, an actual or potential improvised explosive 
device, vehicle-imbedded explosive device, incoming artillery, 
rocket, or mortar fire, grenade, small arms fire, including 
suspected sniper fire, or an attack upon friendly military 
aircraft.  Id.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he developed PTSD as a 
result of his experiences during his service in the Persian Gulf.  
During a December 2004 VA examination, he reported that he did 
not see combat on the front line.  However, he reports that 
stressors include getting shot at while on guard duty, hearing 
mortar rounds, seeing dead bodies and smelling burning flesh as a 
heavy vehicle operator supplying fuel for the 101st Airborne 
Division, constant fear for his life due to snipers and 
improvised explosive devices (IEDs), and administering first aid 
as a combat lifesaver to a soldier in his unit who was hit by 
friendly fire when an M203 round was accidently discharged from 
another unit.  See July 2008 Hearing Transcript (T.) at p. 4, 5, 
and 8.  

The Board recognizes that the Veteran later characterized his 
experiences as being combat-related.  For example, he reported 
being a combat Veteran throughout his VA PTSD clinic treatment 
sessions (his treating VA psychiatrist routinely referenced his 
reported history of having "combat service" or "combat duty" 
in Iraq), and the most recent August 2009 VA examination also 
noted that he provided a history of combat experience.  However, 
the Board finds that these events do not constitute being engaged 
in combat with the enemy for VA purposes.  Rather, to have 
"engaged in combat," a veteran must establish that he 
"personally participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, as determined on a case-by-case basis."  Moran 
v. Peake, 
525 F.3d 1157, 1159 (Fed. Cir. 2008).  

In determining that the Veteran did not engage in combat, the 
Board has considered July 2009 Memorandum submitted by his 
military superior regarding the nature of his service in Iraq.  
Although the memorandum was written in support of the award of a 
Combat Action Badge (CAB) to the Veteran, the reported events do 
not amount to combat for VA purposes.  Specifically, the superior 
noted that the Veteran's company was under "constant threat of 
ambush, IED, and VB-IED attacks" but did not indicate that such 
an attack occurred.  The supervisor also confirmed that the 
Veteran served on guard duty but expressly provided that the 
guard posts never were under direct fire.  Moreover, the fact 
that rocks were thrown at military vehicles "by local 
nationals" and that there were nightly mortar/rocket attacks 
are, in this case, insufficient to establish that the Veteran 
personally participated in an actual fight or encounter with the 
enemy (it is also parenthetically noted that there is no 
indication that the Veteran ever received the CAB as a result of 
his service in Iraq).  Accordingly, the Board finds that the 
Veteran did not engage in combat with the enemy for VA purposes.

Rather, in light of the Veteran's identified stressors, he claims 
that he experienced fear of hostile military or terrorist 
activity, thus invoking the provisions of 38 C.F.R. 
§ 3.304(f)(3).  Accordingly, his lay testimony alone may 
establish the occurrence of the stressors if (1) his claimed 
stressors involved an event or circumstance that involved actual 
or threatened death or serious injury and involved a 
psychological or psychophysiological state of fear, helplessness, 
or horror; and (2) a VA psychiatrist or psychologist confirms 
that the claimed stressors are adequate to support a diagnosis of 
PTSD and that his symptoms are related to the claimed stressors.  
38 C.F.R. § 3.304(f)(3).

In this case, the stressors identified by the Veteran, especially 
the constant threat of physical injury from IEDs, are exactly the 
type of events that would amount to "fear of hostile military or 
terrorist activity" as defined under the amended provisions of 
38 C.F.R. § 3.304(f)(3).   It is significant to note that the 
Veteran's service personnel records reveal that he served as a 
heavy vehicle operator during the Gulf War and that he "led his 
platoon on five POL missions in hostile environment in support of 
OIF."  His DD-214 also confirms that he served in an imminent 
danger pay area.  As a result, the Board concedes that he was 
confronted with events or circumstances that involved actual or 
threatened death or serious injury.  

Moreover, the weight of the evidence establishes that the 
Veteran's in-service stressors resulted in a psychological or 
psychophysiological state of fear, helplessness, or horror.  The 
Board acknowledges that the most recent August 2009 VA 
examination determined that the Veteran did not meet the criteria 
for a diagnosis of PTSD because he did not meet Criterion A-2, 
which requires a response of intense fear, helplessness, or 
horror to a stressor.  However, the August 2009 examiner 
erroneously indicated that the Veteran, in a previous VA 
examination, "denied fear, helplessness, or horror from his 
combat exposure."  Rather, the previous December 2004 VA 
examination merely provided that he "denies any feelings of 
helplessness or hopelessness."  

In this case, the Veteran is competent to report symptoms, such 
as fear, because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Moreover, as these statements are internally 
consistency, have facial plausibility, and are consistent with 
other evidence of record, the Board finds them to be credible, as 
well.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the 
August 2009 VA examiner expressly noted the presence of intense 
fear related to his claimed stressors, the Board finds that the 
weight of the evidence demonstrates a psychological or 
psychophysiological state of fear, helplessness, or horror.

The Board will next consider whether a VA psychiatrist or 
psychologist has indicated that the Veteran's claimed stressors 
are adequate to support a diagnosis of PTSD and that his symptoms 
are related to the claimed stressors.  According to the medical 
evidence on file, the Veteran was afforded a VA psychiatric 
examination in December 2004, but the Axis I diagnosis was 
adjustment disorder with depressed mood.  The physician noted 
that the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD at the time of the examination but no further explanation 
was provided.  However, VA treatment records are inconsistent 
with regard to a diagnosis of PTSD, showing assessments of PTSD, 
"R/O [rule out] PTSD," "PTSD R/T [related to] war," and that, 
while the he had "PTSD-like symptoms", he did not meet the 
criteria for PTSD.  Moreover, a private medical evaluation dated 
in April 2005 reflected a diagnosis of PTSD. 

In light of the conflicting diagnoses, the Board issued a remand 
in January 2009 requesting that the Veteran undergo another VA 
psychological examination to determine the nature and etiology of 
his claimed disorder.  As discussed above, he was provided 
another examination in August 2009, and the VA examiner 
determined that the Veteran did not meet the DSM-IV criteria for 
PTSD, citing the absence of evidence establishing feelings of 
hopelessness, helplessness, or horror.  However, as "intense 
fear" was shown, the VA examiner's findings are found to lack 
probative value.  

Instead, the Board places significant probative value on the 
diagnosis of PTSD rendered by a VA psychiatrist in conjunction 
with outpatient therapy.  Beginning in July 2007, the Veteran 
regularly attended PTSD therapy sessions, and the attending 
psychiatrist consistently noted his diagnosis as "chronic PTSD 
due to OIF trauma."  See, e.g., September 2009 VA treatment 
report.  As a diagnosis of PTSD rendered as a result of his 
Persian Gulf experiences, the evidence clearly suggests the VA 
psychiatrist found his claimed stressors to be adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to his claimed stressors.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
of record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998). 

Because the Veteran's claimed stressors involved an event or 
circumstance that involved actual or threatened death or serious 
injury and involved a psychological or psychophysiological state 
of fear, helplessness, or horror, and because a VA psychiatrist 
or psychologist confirmed that the claimed stressors are adequate 
to support a diagnosis of PTSD and that his symptoms are related 
to the claimed stressors, his lay statements are sufficient to 
establish the occurrence of his claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3).  Therefore, the Board determines that 
the criteria for entitlement to service connection for PTSD have 
been met in this case.

While the evidence is not unequivocal, under the benefit of the 
doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

For these reasons, and notwithstanding the differing opinions of 
record as to the nature and etiology of the Veteran's current 
psychiatric disorder, the Board resolves doubt in the Veteran's 
favor and finds that the evidence supports the establishment of 
service connection for PTSD under the recently amended provisions 
of 38 C.F.R. § 3.304(f)(3).  As such, his claim for service-
connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


